DETAILED ACTION
1. 	Claims 1-3, 6-9, 12-15 and 18 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
3. 	Applicants’ response to the last Office Action, filed 03/17/2022 has been entered and made of record.

4. 	Claims 1-2,7-8 and 13-14 have been amended. 

Response to Argument
5.	The Applicant argument filed on 06/16/2022 are fully considered.  Based on the amendment and Applicant’s argument the rejection under 35 USC 102 and 35 USC 103 are expressly withdrawn. However, after further search and consideration new prior arts that teaches the newly added limitation to the claims are found. 

Claim Rejections - 35 USC § 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1,7 and 13 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim et al., (hereafter Kim), US 20210211724, filed on January 8, 2021 (US-provisional- application US 62958659 filed on January 8, 2020), in view of Budagavi; et al. (hereafter Budagavi), US 20190139266 A1, field on Nov. 6. 2018, further in view of Kwon; Youngwood Paul (hereafter Kwon), US 20190294177 A1, filed March 19,2019, still further in view of Makaria; Rafael Negate (hereafter Makaria), US 20200202608, field December 21, 2018

As to claim 1, Kim teaches A method for transmitting point cloud data  as bitstream (Abstract, Fig. 1, Kim teaches a method of encoding point cloud data and transmitting encoded point cloud data to the decoder, wherein the encoded data are bitstream data  ), the method comprising: 
encoding point cloud data including volumetric data( Fig.1, [0115], Fig.1 illustrates a method encoding a capture  point cloud  data 110, wherein  the  captured point cloud 110 comprises X, Y, Z coordinates and attributes 1, 2, and 3)
encapsulating the encoded point cloud data (Figs.2 and 6 , as illustrates in Fig.2 a compressed point cloud is generated by multiplexing comprised video data, compressed occupancies map and compressed auxiliary patch information. FIG. 6B illustrates, a bit stream structure for a compressed point cloud data. Encapsulating the point cloud data corresponds to forming compressed point cloud data file to be transferred to the decoder) and metadata for the encoded point cloud data into bitstream; and transmitting the  bitstream (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1).
However, it is noted that Kim does not specifically teach “wherein the metadata includes object information of one or more objects presented in the volumetric data, and the object information includes an object identifier representing an object and object  direction information for the object represented by the object identifier wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point, and wherein the shape of the point includes a circle shape; wherein the metadata further includes information representing an x component, a y component and a z component of an origin position of a bounding box for the object, and wherein the metadata further includes information representing a position related to a view; and encapsulating the encoded point cloud data and metadata for the encoded point cloud data into a file according to an ISO base media file format(ISOBMFF)”.
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadata includes object information of one or 
more objects presented in the volumetric data (col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550), and 
the object information includes an object identification representing an object and object direction information for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z. For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), and wherein the shape of the point includes a circle shape (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );
Kim and Budagavi are combinable because they are directed to video data encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate point size metadata and a point shape metadata taught by Budagavi into Kim. 
The suggestion/motivation for doing allow user of Kim to controls the visual quality of the point cloud using point size metadata  and  to insure the reconstructed 3-D point cloud does not appear blurry or include holes using point shape metadata . 
Therefore, it would have been obvious to combine   Kim with Budagavi to obtain the invention as specified in claim 1.
However, it is noted that modified Kim does not teach “; wherein the metadata further includes information representing an x component, a y component and a z component of an origin position of a bounding box for the object, and wherein the metadata further includes information representing a position related to a view; and encapsulating the encoded point cloud data and metadata for the encoded point cloud data into a file according to an ISO base media file format(ISOBMFF).
On the other hand in the same field of endeavor  image processing method of Kwon teaches the metadata further includes information representing an x component, a y component and a z component of an origin position of a bounding box for the object, and wherein the metadata further includes information representing a position related to a view([0036], [0040], the metadata m may include, among other things, coordinates of a 3-D bounding box around the object that enclose the outer boundaries of the object. The metadata m may also include an orientation of the object. For example, the orientation of an object (vehicle) can  be defined with respect to an angular displacement from a reference axis along the length of the object (vehicle). The metadata m may also include a type of object);
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known 3D bounding box taught by Kwon into modified Kim. 
The suggestion/motivation for doing allow user of Kim to bind or identify a target and  serve as a reference point for object detection,  add visual clarity, and allow users to manipulate the object with transformation tools, such as scaling, moving, or rotate. 
However modified Kim does not teach  the highlighted section of the limitation “encapsulating the encoded point cloud data and metadata for the encoded point cloud data into a file according to an ISO base media file format(ISOBMFF), although as discuss in calim1  above Kim teaches encapsulating the encoded point cloud data and metadata for the encoded point cloud data”
 On the other hand Makaria teaches a file according to an ISO base media file format(ISOBMFF)  ([0010]Video tracks are sequences of boxes in the ISOBMFF format of box type moof and mdat, an example of a video track is the video track defined in ISO/IEC Common media application format).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a standard ISO base media file format (ISOBMFF) taught by Makaria in to modified Kim. The suggestion/motivation for doing allow user of Kim to defines a general structure for files that contain time-based multimedia data such as video. 

As to claim 7, Kim teaches A method for receiving point cloud data (Abstract Fig.1, Kim teaches a method and device for receiving a bitstream of encoded point cloud data) , the method comprising:
receiving a bitstream including point cloud data and metadata for the point cloud data;
decapsulating the file into a bitstream including point cloud data and metadata for the point cloud data (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bitstream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the 3D point cloud into an image-based representation along with some metadata); and,
decoding the point cloud data in the bitstream based on the metadata; and reconstructing volumetric data of the decoded point cloud data based on the metadata (Fig.1, Fig. 6B, [0119], FIG. 6B as discussed in claim 1 above the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the compressed 3D point,  wherein the  compressed 3D point cloud  comprises X, Y, Z coordinates and attributes 1, 2, 3,. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud).
However, it is noted that Kim does not specifically teach  “wherein the metadata includes object information of one or more objects presented in the volumetric data, and the object information includes an object identifier representing an object and object  direction information for the object represented by the object identifier wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point, and wherein the shape of the point includes a circle shape;” 
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadata includes object information of one or 
more objects presented in the volumetric data (col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550 ), and 
the object information includes an object identification representing an object  and object direction information  for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z. For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), and wherein the shape of the point includes a circle shape (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );
Regarding the remaining limitation of claim7, the limitations are same as the limitation discussed in claim 1 above, thus the remaining limitation are rejected  are rejected same as claim 1.   

As to claim 13,  Kim teaches An apparatus for receiving point cloud data, the apparatus (Abstract , Claim 18, Kim teaches a method and a device for encoding and   decoding a point cloud data, wherein the decoding device  receive a bit stream compressed point  cloud data from the encoding device  and decompress  using decoding device) comprising:
a receiver a file  (Abstract , Claim 18, receive a bit stream compressed point  cloud data from the encoding device  and decompress  using decoding device);
a decapsulator configured to  the decapsulatea the file into a bitstream including point cloud data and metadata for the point cloud data; and decoder configured to decode the point cloud data in the bitstream based on the metadata; and  a processor configure to reconstruct volumetric data of the decoded point cloud data based on metadata (Fig.1, Fig. 6B, [0119],  as discussed in claim 1 above, the encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed bitstream of point cloud back into a decompresses  point cloud data, and the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, the decoder decompress the encoded 3D point data),
However, it is noted that Kim does not specifically teach “wherein the metadata 
includes object information of one or more objects presented in the volumetric data, and the 
object information includes an object id representing an object and objection direction 
information for the object represented by the object id;” 
On the other hand in the same field of endeavor a point cloud-related video image processing of Budagavi teaches wherein the metadataincludes object information of one or 
more objects presented in the volumetric data ( col. 17 lines 20-35, Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as point-shape-metadata, wherein the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550 ), and 
the object information includes an object identification representing an object  and object direction information  for the object represented by the object identifier (col.16 lines 52-60, metadata for rotation can be represented based on geometric coordinates, x, y, and z.
For example, with respect to regarding the x-coordinate, the metadata can be represented as `rotation_metadata_on_axis_x. With respect to the y-coordinate the metadata can be represented as rotation_metadata_on_axis_y ).
wherein the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point (col. 17 lines 10-25, For example, the creator of the 3-D point cloud 502 can signal the optimal point size in the metadata for use by the decoder 550.    Similar to the point size, the metadata for the shape of points that are rendered in the decoded point cloud can be represented as `point_shape_metadata. Similar to the size of each point, the shape of each point can ensure that the reconstructed 3-D point cloud does not appear blurry or include holes), and wherein the shape of the point includes a circle shape (col.17 lines 25-35, the table 1 illustrate  Point-Shape which are  Shape of a circle , square  and diamond );
regarding the remaining limitation of claim13, the limitations are same as the limitation discussed in claim 1 above, thus the remaining limitation are rejected  are rejected same as claim 1.   
7.	Claims 2-3, 6, 8-9, 12,14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim, US 20210211724, in view of Budagavi, US 20190139266 A1 , 
further in view of Kwon, US 20190294177 A1, still further in view of Makaria, US 20200202608, still further in view of RUSANOVSKYY et al., ( hereafter RUSANOVSKYY), US 20180152721 A1, published on May 31, 2018.

As to claim 2, Kwon teaches  the metadata further includes information representing an x component, a y component and a z component of an origin position of a bounding box for the object, and wherein the metadata further includes information representing a position related to a view([0036], The metadata m may include, among other things, coordinates of a 3-D bounding box around the object that enclose the outer boundaries of the object. The metadata m may also include an orientation of the object. For example, the orientation of an object (vehicle) can  be defined with respect to an angular displacement from a reference axis along the length of the object (vehicle). The metadata m may also include a type of object);
However, it is noted that  modified Kim does not teach “the object information
is included in Supplemental Enhancement Information (SED) message that is contained 
in a NAL unit of the bitstream”

	On the other hand in the same field of endeavor methods encoded and decoding video image data of  and metadata about a video of RUSANOVSKYY (Abstract) teaches the object 
information is included in Supplemental Enhancement Information (SED) message that is 
contained in a NAL unit of the bitstream (claim 7, [0014], the one or more metadata blocks are encoded in one or more Supplemental Enhancement Information (SEI) Network Abstraction Layer ( NAL) unit.) 
Modified Kim and RUSANOVSKYY are combinable because they are directed to video data encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art at the time of filing to integrate a technique of encoding one or more metadata blocks  in one or more Supplemental Enhancement Information (SEI) Network Abstraction Layer (NAL) unit taught by RUSANOVSKYY into modified Kim. 
The suggestion/motivation for doing allow user of Kim to improve the encoding efficiency of the video  data since it is well-known that  the NAL unit structure provides for convenient packetization /framing of video data for different transport protocol. 
Therefore, it would have been obvious to combine modified Kim with RUSANOVSKYY to obtain the invention as specified in claim 2.

Claim 8 is rejected the same as claim 2 except claim 8 directed to a decoding method claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding as  discussed in claim 1 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 8.

Claim 14 is rejected the same as claim 2 except claim 14 directed to a decoding apparatus claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding apparatus as discussed in claim 13 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14.

As to claim 3, Budagavi teaches wherein the metadata includes information for the
volumetric  data modified wherein the metadata includes information for  the  volumetric 
 data, the information for the volumetric data includes position related information used
 for reconstructing the volumetric data  (col.37 lines 30-40, the types of metadata, such as the scale, offset, rotation, point size, and point shape can modify how the decoder 550 reconstructs the 3-D point cloud 502. In particular, the metadata can (i) modify a point cloud that was sparse, (ii) perform a progressive scaling, indicate an ROI and modify a portion of the point cloud as the indicated ROI differently than the rest of the point cloud, as well as (iii) perform adaptive point size and shape rendering to reduce or remove holes in the point cloud, when the decoder 550 reconstructs the point cloud.)
However, it is noted that Budagavi  does not specifically teach “the direction related 
information includes information representing a forward direction of the volumetric data, and information representing an upper direction for the volumetric data” 
On the other hand in the same field of endeavor point cloud compression using non-orthogonal projection of  Kwon  teaches  the direction related information includes information representing a forward direction of the volumetric data, and information representing an upper direction for the volumetric data ([0036] the metadata m may include, among other things, coordinates of a 3-D bounding box around the object that enclose the outer boundaries of the object. The metadata m may also include an orientation of the object, the orintion describe the direction).

As to claim 6, Budagavi   teaches  the method further includes camera information  the camera information including information representing a position of the camera, information representing an orientation of the camera, information representing a horizontal FOV (Field Of View) of a view-frustum and information representing a vertical FOV of the view-frustum ([0034], For example, VR places a user into immersive worlds that interact with their head movements. At the video level, VR is achieved by providing a video experience that covers as much of the field of view (FOV) as possible together with the synchronization of the viewing angle of the rendered video with the head movements)

Claims 9 and 12 are rejected the same as claims 3 and 6 respectively except claims 9 and 12 are directed to a decoding method claims.  Kim teaches both a method of encoding and decoding of point cloud data, and the rejection of claims 3 and 6 include both encoding and decoding. Note decoding is the inverse of encoding.  Thus, argument analogous to that presented above for claims 3 and 6 are applicable to claims 9 and 12.

Claims 15 and 18 are rejected the same as claims 3 and 6 respectively except claims 15 and 18  are directed to apparatus claims for decoding point cloud data.  Thus, argument analogous to that presented above for claims 3  and 6 are applicable to claims 15 and 18.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng., George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699